     Case 1:17-cv-00555-NONE-JLT Document 78 Filed 08/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    FELIPE MENDEZ, JR.,                                    1:17-cv-0555-NONE-JLT (PC)

12                        Plaintiff,                         ORDER GRANTING MOTION FOR
                                                             EXTENSION OF TIME
13            v.
                                                             (Doc. 77)
14    UNITED STATES, et al.,
                                                             SIXTY-DAY DEADLINE
15                        Defendant.
16

17          The Court issued findings and recommendations to grant defendants’ motion for summary
18   judgment. (Doc. 72.) At that time, Plaintiff immediately moved for an extension of time to file his
19   objections. (Doc. 73.) The Court granted the extension and directed him to file his objections by
20   July 1, 2020. (Doc. 74.) Plaintiff now moves for an emergency stay of these proceedings or

21   additional time to obtain discovery and expert discovery in support of his objections. (Doc. 77.)

22   Plaintiff, who is housed at Federal Correctional Institution in Lompoc, California, asserts that an

23   extension of time is necessary because of institutional lockdowns due to Covid-19 and because

24   Plaintiff himself tested positive for Covid-19 in May 2020. The Court construes Plaintiff’s motion

25   as a request for extension of time to file his objections.

26   ///

27   ///

28
                                                         1
     Case 1:17-cv-00555-NONE-JLT Document 78 Filed 08/03/20 Page 2 of 2

 1          Good cause appearing, Plaintiff’s motion is GRANTED. Plaintiff shall file his objections

 2   within sixty days from the date of this Order.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     August 2, 2020                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
